EXAMINER COMMENT
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-19, 21, 24, and 25 are pending in the application. 
Applicant’s amendment to the claims, filed on August 24, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on August 24, 2021, is acknowledged. 
Applicant’s remarks filed on August 24, 2021 in response to the non-final rejection mailed on May 24, 2021 have been fully considered.


Sequence Compliance
In view of the specification amendment filed on July 19, 2021, the applicant has perfected the requirements for a sequence listing.

Claim Objections
The objections to claims 1, 10, 12, 15, 17-19, and 24 are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1, 5-19, 21, 24, and 25 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to delete the phrase 

The scope of enablement rejection of claim 14 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to claim 14 to recite “An isolated host cell”. 

Claim Rejections - Double Patenting
The provisional nonstatutory double patenting rejection of claims 1, 3, 5-7, 9, 15-19, 24, and 25 as being unpatentable over claims 43, 44, 46, and 47-49 of co-pending Application No. 16/955,254 (reference application) and the provisional nonstatutory double patenting rejection of claims 10-14 and 21 as being unpatentable over claim 43 of the reference application in view of Segura et al. (WO 2013/167581 A1; cited on Form PTO-892 mailed on May 24, 2021) is withdrawn in accordance with MPEP 804.B.1.(b).(i)

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656